DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the claims
The amendment filed 12/08/21 is acknowledged and has been entered.  Claims 1 and 18 have been amended. Claims 2-3, 5-6, 10, 15 and 23-27 have been cancelled.  New claim 28 has been added.  Claims 7, 9. 11-14, 16-17 and 22 remain withdrawn as being directed to non-elected inventions.  New claim 28 depends from withdrawn claim 22 and therefore claim 28 is withdrawn.  Accordingly, claims 1, 4, 8 and 18-21 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See also deficiency found in claim 18.
Claim 1, step (c) the term “essentially the same” is vague and indefinite because the specification does not provide specific examples or guidance of what is considered to be essentially the same.  For example, is 0.1 above or below the reference amount essentially the same, 0.5 above or below essentially the same.  Is anything within one standard deviation considered essentially the same?  Thus, the metes and bounds of the claim cannot be ascertained.  The claim also causes confusion as to how an amount that is essentially the same (could read on value that are lower or higher but essentially the same) as a reference and an amount that is increased compared to the reference amount both provide for a diagnosis of paroxysmal atrial fibrillation.  The claim does not provide if the reference amount is a normal control, a subject suffering from paroxysmal atrial fibrillation or if there are two different references which provide for the diagnosis. Applicant is also reminded that although the claims are read in light of the specification that limitations from the specification are not read into the claims.  See also deficiency found in claim 18.

Claim Rejections - 35 USC § 101
           35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obatain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 8 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 Claim(s) 1, 4, 8 and 21 are directed to a method of diagnosing a paroxysmal atrial fibrillation in a subject comprising using an analyzer unit to determine the amount of at least one marker selected from the group consisting of a cardiac Troponin, a BNP-type peptide, hsCRP (high sensitive CRP), IL-6 (Interleukin-6) and IGFBP7 (Insulin like growth factor binding protein 7) in a sample from the subject, and(b) using a computing device to compare the determined amount(s) of said at least one marker to a reference amount(s), whereby an episode pf paroxysmal atrial fibrillation is diagnosed, wherein the subject does not suffer from atrial fibrillation at the time at which the sample is obtained, b) the subject is suspected to have suffered from an episode of paroxysmal atrial fibrillation, c) the episode of atrial fibrillation occurred 1-7 days before the sample is obtained: and d) the episode of atrial fibrillation terminated spontaneously and the BNP is NT BNP.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are nothing more than a routine and conventional method of measuring the levels of one or more of the claimed biomarker.  While the claim includes a comparing step, this step is an abstract idea (as it is a mental process (evaluation) performed by a generic computer) and therefore is also a judicial exception.  Using a generic computer in a claim does not preclude that claim from reading on an abstract idea.  See PEG (Patent Eligibility Guidance) Advanced Module Training Slides at slide 17.  Moreover, these abstract ideas do not integrate the judicial exception to a practical 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
According to the Guidance on Patent Subject Matter Eligibility, and MPEP at 2106  the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to 
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to an abstract idea. Yes, the claim is directed to a law of natural or natural phenomenon and an abstract idea.  Specifically, the claim is directed to the relationship between levels of biomarkers and a recent paroxysmal atrial fibrillation.  Also, the claim is directed to an abstract idea, because of the comparing step, which can be performed mentally.  
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application.  The additional elements recited in the claim does not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
Step 2B:
The claims are limited to measuring various biomarkers in patients that do not suffer from atrial fibrillation at the time from which the sample is observed.
However, measurement of various biomarkers in patients that do not suffer from atrial fibrillation at the time from which the sample is observed is routine and conventional.  Specifically, the MPEP 2106 states that diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989) is routine and conventional.  Moreover, the claims cover any measurement of these biomarkers in someone without See e.g. US6461828, US20070172888A1.  Moreover, an analyzer is a generic machine for determining the amount of a marker.  See US20060110775 at [0034] and [0125]-[0129] for an analyzer that measures NT-proBNP.
The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
Also weighing against eligibility is the fact that the step of assessing the level of the biomarkers is a step that anyone practicing the naturally occurring correlation would necessarily have to undertake.  It is a generic measurement step.  Such steps are not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself since every application of the natural principle would require determination of the level of biomarkers in a sample.  
Finally, the comparing step is a mental step and fall under the abstract idea judicial exception.   Since as explained above, the measuring step is routine and conventional, the claim as a whole does not amount to significantly more than the abstract idea and natural principle.  Using a generic computer does not preclude the claim from reciting an abstract idea.
Furthermore, the claims do not do significantly more than describe the judicial exception(s) with general instructions to apply/use it, in that the claims do not recite any steps that would practically apply the method depending on the results of the method.  It also appears that the treatment step is conditional on the patient being diagnosed.
Although claim 18 recites “administering an anticoagular or an antiarryhythmic 
For all of these reasons, the elements/steps recited in the claims in addition to the judicial exception(s) fail to ensure that the claimed method amount to something significantly more than the judicial exception(s) itself.

Claim Rejections - 35 USC § 103
           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



           Claims 1, 4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiong (IDS cited) (pages cited are in the translation) in view of Fan et al., NT-proBNP, but not ANP and C-reactive protein, is predictive of paroxysmal atrial fibrillation in patients undergoing pulmonary vein isolation, Interv Card Electrophysiol. 2012 Jan;33(1):93-100).
With respect to claim 1, Xiong at 1-5 teaches a method of diagnosing a paroxysmal atrial fibrillation (measuring BNP after PAF) by determining the amount of BNP in a sample from the subject and comparing the determined amounts to a reference amount. Since they are separated into two groups, PAF is diagnosed.  Moreover, since it says measuring after PAF, the patient currently does not have a fib. Xiong at 1-5 teaches that the atrial fibrillation occurred 1-7 days (48 hours) before the sample was obtained (see translation). Xiong at 5 teaches that the PAF resolved spontaneously. Xiong at 1 and 5 teaches a plasma sample and teaches that the subject 
Xiong does not teach NT-BNP and does not teach a computer.
However, Fan, throughout the reference and especially at 91-99, teaches that NT-BNP was elevated in patients with PAF.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used NT-BNP as taught by Fan in the method of Xiong.
One of ordinary skill in the art would have been motivated to have used NT-BNP as taught Fanin the method of Xiong, because Fan teaches that NT-BNP is a biomarker for PAF and NT-BNP is a form of BNP, which Xiong teaches is a biomarker for PAF.  One of ordinary skill in the art would have a reasonable expectation of success, because Fan teaches that NT-BNP is a biomarker for PAF.

With respect to claim 4, Xiong does not teach that the patient has a stroke.
With respect to claim 8, Xiong at 1-5 teaches comparing to a reference amount derived from a group of subjects known to not have suffered from a recent PAF (do not have A fib) and teaches that an increase amount of the marker is indicative for diagnosis of a recent PAF.

         Claims 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiong (IDS cited) (pages cited are in the translation) in view of Fan et al., NT-proBNP, but not ANP and C-reactive protein, is predictive of paroxysmal atrial .
With respect to claim 18-20, Xiong and Fan do not teach administering medicine.
However, Holm, throughout the reference and especially at abstract, [0003], [0005]-[0008], [0014], and [0219]-[0222], and claims 59-61 teaches treating paf with heparin or the claimed antiarrhythmic medications and teaches treating paroxysmal atrial fibrillation in order to prevent stroke.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have administered the claimed treatment, as taught by Holm, in the method of Xiong, as modified by Fan.
One of ordinary skill in the art would have been motivated to have administered the claimed treatment, as taught by Holm, in the method of Xiong, as modified by Fan, because in order to prevent stroke and to treat the disease.  One of ordinary skill in the art would have a reasonable expectation of success, because these are known therapies for paf.
	With respect to claim 21, Holm at [0169] teaches that the patient has no previous history of stroke.

Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

           Claims 1, 4, 8  and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-9, 12-16, and 18 of copending Application No. 16/217,612 in view of Xiong (IDS cited) and Borgya et al. (US 20060110775A1).
Copending Application No. 16/217612 teaches all limitations of the claims except that a paroxysmal atrial fibrillation is diagnosed, where it occurred 1-7 days before the sample was obtained and the episode terminated spontaneously and a computer and analyzer.
However. Xiong at 1-5 teaches a method of diagnosing a paroxysmal atrial fibrillation (measuring BNP after PAF) by determining the amount of BNP in a sample from the subject and comparing the determined amounts to a reference amount. Since they are separated into two groups, PAF is diagnosed.  Moreover, since it says measuring after PAF, the patient currently does not have a fib. Xiong at 1-5 teaches that the atrial fibrillation occurred 1-7 days (48 hours) before the sample was obtained (see translation). Xiong at 5 teaches that the PAF resolved spontaneously. Xiong at 1 and 5 teaches a plasma sample and teaches that the subject was a human. Xiong at 1 teaches that the patient has PAF, which means he must be suspected of having it. 
prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have diagnosed recent paroxysmal, as taught by Xiong, in the method of copending Application No. 16217612.
One of ordinary skill in the art would have been motivated to have diagnosed recent paroxysmal, as taught by Xiong, in the method of copending Application No. 16217612, because copending Application No. 16217612 teaches diagnosing atrial fibrillation with BNP and Xiong teaches that these biomarkers are elevated in paroxysmal atrial fibrillation. 
One of ordinary skill in the art would have a reasonable expectation of success, because Xiong teaches that these biomarkers are elevated in recent paroxysmal atrial fibrillation.
This is a provisional nonstatutory double patenting rejection.
        Claims 1, 4, 8, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10231639 in view of Xiong (IDS cited).
U.S. Patent No. 10231639 teaches all limitations of the claims except that a paroxysmal atrial fibrillation is diagnosed, where it occurred 1-7 days before the sample was obtained and the episode terminated spontaneously and a computer and analyzer.
However. Xiong at 1-5 teaches a method of diagnosing a paroxysmal atrial fibrillation (measuring BNP after PAF) by determining the amount of BNP in a sample from the subject and comparing the determined amounts to a reference amount. Since they are separated into two groups, PAF is diagnosed.  Moreover, since it says measuring after PAF, the patient currently does not have a fib. Xiong at 1-5 teaches that 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have diagnosed recent paroxysmal, as taught by Xiong, in the method of U.S. Patent No. 10231639.
One of ordinary skill in the art would have been motivated to have diagnosed recent paroxysmal, as taught by Xiong, in the method of U.S. Patent No. 10231639, because U.S. Patent No. 10231639 teaches diagnosing atrial fibrillation with BNP and Xiong teaches that these biomarkers are elevated in paroxysmal atrial fibrillation. 
One of ordinary skill in the art would have a reasonable expectation of success, because Xiong teaches that these biomarkers are elevated in recent paroxysmal atrial fibrillation.

Response to Arguments
Applicant's arguments filed 12/08/21 have been fully considered but they are not persuasive. 
101 Rejection:
 Applicant argues that the present claims recite elements that transform the claimed method into patent eligible subject matter and directs the Examiner’s attention to “Subject Matter Eligibility Examples Life Sciences” (hereinafter the “May 2016 Examples”) with respect to Example 29, claim 1.  Applicant argues the claimed methods the episode of atrial fibrillation occurred 1-7 days before the sample is obtained.  Applicant then stated that these steps are non-obvious, not already in use, and non-conventional.
This argument is not found persuasive because (1) the above rejection and the previous rejections where not based on the 2016 guidance but rather the 2019 guidance.  Further, the 2016 guidance was not based on 2A prong one, 2A prong two and 2B. (2) Example 29, claim 1 was found eligible because a specific antibody was not routinely or conventionally used to detect human proteins such as JUL-1 and the instant claims do not recite such an antibody in the method and therefore this example is not germane to the instantly recited claims.  (3) when a sample shows the expressed marker for the disease is a direct part of the judicial exception (4) for reasons stated supra that the steps of measuring the sample, comparing to a reference amount (claims 1 and 18) and the conditional treatment step in claim 18 are additional elements that do not apply, rely on or integrate the judicial exception into a practical application (step 2A prong one). 
Applicant further argues that claim 18 further requires the active step of administering an anticoagulant or an antiarrhythmic agent to a subject diagnosed with paroxysmal fibrillation as a therapy and therefore claim 18 is patent eligible.
This argument is not found persuasive because although claim 18 recites when the amount of the at least one marker is essentially the same amount or increased as compared to the reference amount”.  Therefore, the claim allows for a scenario wherein when a lower level is determined and when this occurs no step of administering would be performed.  It is recommended to have claim 18 positively recited determining an increased amount compared to the reference amount and diagnosing the subject having the increased amount has having paroxysmal atrial fibrillation and administering an anticoagulant or an antiarrhythmic agent to the diagnosed subject.

103 Rejections:
Applicant argues Fan at best teaches NT-proBNP as a biomarker in a subgroup of all patients suffering from atrial fibrillation.  Applicant then states accordingly, we do not believe that one skilled in the art, reading Fan would believe that the biomarker could be used for all patients suffering from atrial fibrillation.
          This argument is not found persuasive because (1) 103 rejections are based on one of ordinary skill in the art and not the skilled artisan (2) Fan teaches a correlation of NT-proBNP and atrial fibrillation and the Applicant has not provided any specific evidence to the contrary and (3) Applicant’s argument consist of arguments of counsel which cannot take the place of factual evidence (see MPEP § 2145).  The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 
           Applicant argues that there is nothing in Xiong’s finding that would suggest that use of BNP levels could be used to diagnose an episode of PAF within 1-7 days prior to the sample being obtained.
            This argument is not found persuasive because the Examiner explained supra and in the previous office action that Xiong at 1-5 teaches that the atrial fibrillation occurred 1-7 days (48 hours) before the sample was obtained.
             Applicant argues that one skilled in the art, reading Xiong would not believe that PaF can be diagnosed in a subject when the episode of atrial fibrillation occurred 1-7 days before the sample is obtained by measuring the levels of BMP.
            This argument is not found persuasive because (1) 103 rejections are not based on one skilled in the art but rather on one of ordinary skill in the art and (2) As stated supra and in the previous office action Xiong teaches that atrial fibrillation occurred 48 hours before and since Xiong teaches that BNP levels are increased in subjects having PAF as compared to subjects not having PAF then one of ordinary skill in the art would recognize that if the sample showed increased levels and that atrial fibrillation occurred 48 hours prior then one of ordinary skill would expect absent evidence to the contrary that the atrial fibrillation occurred 48 hours prior and that the increased levels are 

          Double patenting rejections:
Applicant argues that as noted Xiong does not overcome the shortcomings and teaches away and therefore the double patenting rejections should be withdrawn.
This argument is not found persuasive because of reasons stated above that Xiong does not have shortcomings and does not teach away as addressed above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /GARY COUNTS/ Primary Examiner, Art Unit 1641